680 S.E.2d 205 (2009)
STATE of North Carolina
v.
David SIMPSON.
No. 109P09.
Supreme Court of North Carolina.
June 17, 2009.
David Simpson, Pro Se.
Robert Montgomery, Special Deputy Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Plaintiff on the 21st of April 2009 in this matter for a writ of certiorari to review the *206 order of the Superior Court, Union County, the following order was entered and is hereby certified to the Superior Court of that County:
Dismissed by order of the Court in conference, this the 17th of June 2009.